ON MOTION FOR REHEARING.
MacIntyre, J.
I agree with my colleagues that the motion for rehearing should be denied; for it is my opinion that the unresponsive, though improper, statement of a witness for the State while on direct examination, tending to show the defendant’s participation in other unlawful enterprises, does not, under the particular facts of the present case, require the grant of a new trial. It appears that the solicitor-general requested that such testimony be excluded, and that the court promptly excluded it and instructed the jury at length to obliterate any such statement from their minds. However, I am further of the opinion that the fact that the statement by the witness was unresponsive to any direct question propounded .by the solicitor-general has no material bearing upon the question whether such statement was so prejudicial as to require the grant of a new trial; and in so far as the first headnote of the opinion in this case would indicate to the contrary, I disagree therewith; the controlling question, to my mind, being always whether the defendant has been given a fair trial, and not whether the solicitor-general has been guilty of any improper conduct. In the present case no question is raised as to any improper conduct of the solicitor-general, but the point is made concerning the improper statement of the witness which is alleged to have been prejudicial.